ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-5858-97 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to the following issues:
(1) whether the trial court erred in concluding that the Township’s ordinances, regulations, and site factors prevented a realistic opportunity for development of affordable housing;
(2) whether the trial court erred when it considered market demand for particular housing types when it determined that the Township failed to provide a realistic opportunity for the development of affordable housing; and
(3) whether the trial court erred in holding that Toll Brothers was entitled to a building’s remedy.